DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-31, 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2018/0288631) in view of Gormley (US Pub. No. 2010/0214925) in view of Stern-Berkowitz et al. (US Pub. No. 2018/0048498).
Regarding claims 21, Wei discloses a method performed by a wireless transmit / receive unit (WTRU), the method comprising: 
receiving a radio resource control (RRC) configuration message indicating that a logical channel (LCH) is associated with a first bucket and a second bucket (paragraphs 43, 45, 47, 49: base station configures BSD1 and BSD2 of token buckets for logical channel j);
increasing the first bucket at a rate corresponding to a first prioritized bit rate (PBR) when the first bucket is not full and increasing the second bucket at a rate corresponding to a second PBR when the second bucket is not full (paragraphs 44 and 48: base station configures two corresponding PBRS (PBR1 and PBR2));
decrementing the first bucket or the second bucket, by an amount of data transmitted on the LCH (figure 8 steps 820 and 824; paragraph 56).
Wei does not teach  transmitting data on the channel, the data being no larger than the minimum of a value corresponding to the first bucket and a value corresponding to the second bucket; and decrementing the first bucket and the second bucket, by an amount of data transmitted.
In the same field of token bucket, Gormley discloses transmitting data on the channel, the data being no larger than the minimum of a value corresponding to the first bucket and a value corresponding to the second bucket; and decrementing the first bucket and the second bucket, by an amount of data transmitted (figure 6b and figure 8 steps 806, 810, 814; paragraphs 54, 55, 56, 65, 66: data/PDU is being equal or less to the minimum/smallest token value of both buckets for transmission, i.e., in order to transmit the PDU, the PDU has to have enough token(s) in each bucket. If PDU is larger than the minimum (not enough token), the PDU is held in queue until sufficient tokens become available. Paragraph 56 discloses decrementing the first bucket and the second bucket, by an amount of data transmitted).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wei transmitting data on the channel, the data being no larger than the minimum of a value corresponding to the first bucket and a value corresponding to the second bucket; and decrementing the first bucket and the second bucket, by an amount of data transmitted.
The motivation would have been for a dual rate limiter.
Wei does not teach receiving an uplink (UL) grant.
However, in the same field of endeavor, Stern-Berkowitz discloses receiving an uplink (UL) grant (paragraph 187).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wei receiving an uplink (UL) grant.
The motivation would have been for collision avoidance.
Claims 28 and 36 are rejected similarly as claim 1 above. Wei further teaches a wireless transmit/receive unit (WTRU) comprising: circuitry (paragraphs 4 and 22: processor) transmitter and receiver (inherent that UE has transceiver for communication).

Regarding claims 22, 29, all limitations of claims 21 and 28 are disclosed above, Wei further teaches wherein the first PBR is different than the second PBR (paragraphs 44 and 48: base station configures two corresponding PBRS (PBR1 and PBR2)).
Regarding claims 23, 30, 39, all limitations of claim 21 are disclosed above, Wei further teaches wherein the first bucket has a different bucket update period than the second bucket (paragraph 44: different TTI).
Regarding claims 24, 31, 40, all limitations of claim 21 are disclosed above, Wei further teaches wherein the first bucket has a different accumulation rate than the second bucket (paragraphs 44 and 48: base station configures two corresponding PBRS (PBR1 and PBR2)).
Regarding claims 25, all limitations of claim 21 are disclosed above, Wei further teaches the first bucket and the second bucket are used in all steps of a logical channel prioritization (LCP) procedure (figures 7-9; paragraphs 24, 27, 29, 34, 52, 55, 57: LCP operation for various steps).
Regarding claims 26, 33, all limitations of claim 21 are disclosed above, Wei does not teach but Stern-Berkowitz discloses the UL grant is received from a base station (paragraph 115 in view of paragraph 73: UL grant from MeNB).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wei the UL grant is received from a base station.
The motivation would have been for uplink transmission in a cell.
Regarding claims 27, 34, all limitations of claim 21 are disclosed above, the combination of Wei and Gromley discloses decrementing above. Wei further teach 
in accordance with a total number of media access control service data units (MAC SDUs) transmitted on the LCH (paragraphs 18, 21, 29, etc.).
Regarding claims 35 and 37, all limitations of claims 28  and 36 are disclosed above. Wei further teaches wherein the receiver is configured to receive a radio resource control (RRC) configuration message indicating that the LCH is associated with the first bucket and the second bucket (paragraphs 44 and 48).
Regarding claims 38, all limitations of claims 36 are disclosed above. Wei further teaches to increase the first bucket at a rate corresponding to a first prioritized bit rate (PBR) and increase the second bucket at a rate corresponding to a second PBR, wherein the first PBR and second PBR are different (paragraphs 44 and 48).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Pub. No. 2018/0288631) in view of Gormley (US Pub. No. 2010/0214925) in view of Stern-Berkowitz et al. (US Pub. No. 2018/0048498) in view of Xu et al. (US Pub. No. 2020/0029353).
Regarding claims 32, all limitations of claims 28 are disclosed above. Wei does not teach but discloses the data is device to device (D2D) and transmitted to another WTRU (paragraph 5 and figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Wei the data is device to device (D2D) and transmitted to another WTRU.
The motivation would have been for data relaying.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agiwal et al. (Us Pub. No. 2018/0324835) discloses uplink scheduling on logical channel priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466             


/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466